DETAILED ACTION
Applicant's election with traverse of Species II in the reply filed on 3/15/2022 is acknowledged. The traversal arguments are found persuasive and the requirement has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the following limitations: “the flow rate difference calculating device calculates a rate of air used by the terminals and a flow rate of air discharged from the air compressor from the capacity of the air tank, the information on the piping system, the pressure of compressed air discharged from the air compressor, and the pressures of compressed air supplied respectively to the terminals, and calculates the deviation information from the rate of air used by the terminals and the flow rate of air discharged from the air compressor.” This limitation renders claims 2-6 indefinite because it places method steps into apparatus claims, thereby making the meets and bounds of the claims unclear. An apparatus claim should be strictly structural and should not lean on any intended use for the purposes of patentability (see 2173.05(g) of the MPEP regarding Functional Limitations).
Claim 3 contains the following limitations: “the flow rate difference calculating device uses a measured value from the air tank pressure sensor as a corrective measured sensor value, and corrects the rate of air used by the terminals and the flow rate of air discharged from the air compressor on a basis of the corrective measured sensor value.” This limitation renders claims 3 and 6 indefinite because it places method steps into apparatus claims, thereby making the meets and bounds of the claims unclear. An apparatus claim should be strictly structural and should not lean on any intended use for the purposes of patentability (see 2173.05(g) of the MPEP regarding Functional Limitations).
Claim 4 contains the following limitations: “the flow rate difference calculating device calculates the flow rate of air discharged from the air compressor from a measured electric current value from the electric current sensor.” This limitation renders claims 4-5 indefinite because it places method steps into apparatus claims, thereby making the meets and bounds of the claims unclear. An apparatus claim should be strictly structural and should not lean on any intended use for the purposes of patentability (see 2173.05(g) of the MPEP regarding Functional Limitations).
Claim 5 contains the following limitations: “the flow rate difference calculating device uses a measured value from the air tank pressure sensor as a corrective measured sensor value, and corrects the rate of air used by the terminals and the flow rate of air discharged from the air compressor on a basis of the corrective measured sensor value.” This limitation renders claim 5 indefinite because it places method steps into apparatus claims, thereby making the meets and bounds of the claims unclear. An apparatus claim should be strictly structural and should not lean on any intended use for the purposes of patentability (see 2173.05(g) of the MPEP regarding Functional Limitations).
Claim 6 contains the following limitations: “the flow rate difference calculating device calculates the rate of air used by the terminals and the flow rate of air discharged from the air compressor on a basis of measured values from those terminal pressure sensors which are not abnormal and the corrective measured sensor value.” This limitation renders claim 6 indefinite because it places method steps into apparatus claims, thereby making the meets and bounds of the claims unclear. An apparatus claim should be strictly structural and should not lean on any intended use for the purposes of patentability (see 2173.05(g) of the MPEP regarding Functional Limitations).
Claim 7 contains the following limitations: “the control device increases the rate of compressed air discharged from the air compressor.” This limitation renders claim 7 indefinite because it places method steps into apparatus claims, thereby making the meets and bounds of the claims unclear. An apparatus claim should be strictly structural and should not lean on any intended use for the purposes of patentability (see 2173.05(g) of the MPEP regarding Functional Limitations).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hase 8,257,053.
Hase discloses, regarding claim 1, an air pressure system (see embodiment in Fig. 5) for supplying compressed air discharged from an air compressor through an air tank 10 and a piping system (11, 22A, 22B, 23A, 23B) to a plurality of terminals 25b, 25d that consume the compressed air, comprising: a compressor pressure sensor 9 for measuring pressure of compressed air discharged from the air compressor 1; a plurality of terminal pressure sensors (see detection positions 25b, 25d) for measuring pressures of compressed air supplied respectively to the terminals 25b, 25d; a flow rate difference calculating device 4 for calculating deviation information (a change in pressure calculated by 4; see col. 5, lines 60-66 and col. 17, lines 51-60) on a basis of a capacity of the air tank 10, information on the piping system (11, 22A, 22B, 23A, 23B), the pressure of compressed air discharged from the air compressor (via 25a and 25c), and the pressures of compressed air supplied respectively to the terminals (via 25b and 25d); and a control device (combination of 4 and 20) for controlling operation of the air compressor 1 on a basis of the deviation information (see claim 1, as well as col. 17, line 51 to col. 18, line 14); Re claim 7, wherein in case the deviation information indicates that the rate of compressed air supplied from the air compressor 1 is smaller than the rate of compressed air used by the terminals 25b, 25d, the control device (combination of 4 and 20) increases the rate of compressed air discharged from the air compressor 1 (this is clearly the case; see claim 1, as well as col. 17, line 51 to col. 18, line 14).

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Yashiki, DeRosa, Firey, and Murayama references each disclose various compressed air distribution assemblies, but lack the specific flow rate calculation limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746